Oo Oo SN HN OT F&F WD NO

NO po NO NPN NY N NO NH NO ee Ree Re Se Ee ES lS
ao nN DO UN Be WHY NY KH ODO Oo HN HD KH FF Ww NY | O&

Reno City
Attorney
P.O. Box 1900
Reno, NV 89505

 

Case 3:19-cv-00693-MMD-CLB Document 8 Filed 12/20/19 Page 1 of 2

KARL S. HALL

Reno City Attorney
WILLIAM E. COOPER
Deputy City Attorney
Nevada State Bar No. 2213
WILLIAM J. MCKEAN
Deputy City Attorney
Nevada State Bar No. 6740
Post Office Box 1900
Reno, Nevada 89505

(775) 334-2050

Attorneys for City of Reno
and Michael Chaump

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CATHERINE CASTELLANOS, LAUREN CASE NO.: 3:19-cv-00693-MMD-CLB
COURTNEY, RACHEL JASPER,

BRIANNA MORALES, VICTORIA

RACHET, LILY STAGNER, NATALEE Related Prior Case No.:

WELLS, CECELIA WHITTLE, and 3:17-cv-00574-MMD-VPC
MARYANN ROSE BROOKS, on behalf of

themselves and all other similarly situated,

STIPULATION AND ORDER TO
EXTEND RESPONSIVE

Plaintiffs, PLEADING DEADLINE

vs.

(FIRST REQUEST)

CITY OF RENO and MICHAEL CHAUMP,
in his official capacity as Business Relations
Manager of Community Development and
Business Licenses for the CITY OF RENO
and DOES I through 10, inclusive,

Defendants.

 

Plaintiffs, Catherine Castellanos, Lauren Courtney, Rachel Jasper, Brianna Morales,

Victoria Rachet, Lily Stagner, Natalee Wells, Cecelia Whittle, and Maryann Rose Brooks, by and

 

 
oO Oo JN ND OT FSF WY NY

bo bo ho bo bo nN NO bo iw) _ _— —_— — — — — — — —
oo ~ Nn WN > Ww N _ > \o oo ~ an nN oa LoS) N _ oO

Reno City
Attorney
P.O. Box 1900
Reno, NV 89505

 

 

Case 3:19-cv-00693-MMD-CLB Document8 Filed 12/20/19 Page 2 of 2

through their attorney Leah L. Jones, and Defendants City Of Reno and Michael Chaump, by and
through their attorney, William J. McKean, hereby agree and stipulate to extend the due date for
Defendants to file a responsive pleading to Plaintiffs’ Complaint (ECF # 1) from December 30,
2019 to January 13, 2020.

The extension of this deadline is requested to accommodate the schedule of counsel for

Defendants, and is not brought for any improper purpose or undue delay.

 

DATED this _20" day of December, 2019 DATED this _ 20 day of December, 2019
By: KARL HALL
Reno City Attorney

Mark R. Thierman, Esq.
Joshua D. Buck, Esq.

Leah L. Jones, Esq. By: /s/ William J. McKean
THIERMAN BUCK, LLP WILLIAM E. COOPER
7287 Lakeside Drive Deputy City Attorney
Reno, Nevada 89511 Nevada State Bar No. 2213
WILLIAM J. McKEAN
Attorneys for Plaintiffs Deputy City Attorney

Nevada State Bar No. 6740
Post Office Box 1900
Reno, Nevada 89505

Attorneys for City of Reno and
Michael Chaump

ORDER
IT IS SO ORDERED.

Dated thisAO “day of Cem be 2019

 

_ WniteY/States Magistrate Judge

 
